Citation Nr: 0736293	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include recurrent boils; abnormal fluctuations in body 
weight; headaches; chronic fatigue; multiple joint pain; 
respiratory disorder; gastrointestinal disorder; 
cardiovascular disorder; and sleep disturbance, each to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from May 1981 to February 1987 
and from August to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The veteran perfected a timely appeal 
in July 2003 and requested a Travel Board hearing, which was 
held at the RO in August 2004 before the undersigned Acting 
Veterans Law Judge.  

In February 2006, the Board remanded these claims to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for additional development.


FINDINGS OF FACT

1.  The veteran's complaints of abnormal fluctuations in body 
weight, headaches, multiple joint pain, a respiratory 
disorder, a gastrointestinal disorder, and sleep disturbance 
all have been medically attributed to diagnosed conditions, 
and the competent medical evidence demonstrates that they are 
not related to service.

2.  There is no competent medical evidence that the veteran 
experiences any current disability from his complained of 
skin disorder, to include recurrent boils, chronic fatigue, 
or a cardiovascular disorder that could be related to an 
incident of or finding recorded during active service.


CONCLUSION OF LAW

Service connection for disability manifested by a skin 
disorder, to include recurrent boils; abnormal fluctuations 
in body weight; headaches; chronic fatigue; multiple joint 
pain; respiratory disorder; gastrointestinal disorder; 
cardiovascular disorder; and sleep disturbance, to include as 
due to an undiagnosed illness, is not warranted. 38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2001 and January 2002.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence, 
and Pelegrini, 18 Vet. App. at 112, requesting the claimant 
to provide evidence in his or her possession that pertains to 
the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  The RO provided 
the appellant with additional notice, including the Dingess 
requirements, in March and July 2006.  Although notice of 
those requirements was after the June 2002 RO decision that 
is the subject of the current appeal, the claimant has had 
the opportunity to submit additional argument and evidence 
and to participate meaningfully in the adjudication process.  
In response, the veteran notified VA in March 2006 and in May 
2007 that he had no further information or argument to 
present in support of his claims.  The claims were 
subsequently readjudicated in a supplemental statement of the 
case (SSOC) issued in April 2007, following the provision of 
notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  
As the claims of service connection are denied herein, no new 
disability ratings or effective dates for an award of 
benefits will be assigned.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess, supra.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology of the claimed disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; the 
appellant has not contended otherwise.  The appellant was 
also afforded the opportunity to give testimony before the 
Board.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.


 Service Connection 

The veteran essentially contends that he incurred a skin 
disorder, to include recurrent boils, abnormal fluctuations 
in body weight, headaches, chronic fatigue, multiple joint 
pain, a respiratory disorder, a gastrointestinal disorder, a 
cardiovascular disorder, and sleep disturbance while on 
active service in the Persian Gulf War in 1991.  Alternately, 
he contends that each of these symptoms is the result of an 
undiagnosed illness incurred during such service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-498.

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011. 38 C.F.R. § 3.317(a)(1) (2007).  A 
"Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War. Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A disability referred to in 
this section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended. 38 U.S.C.A. §§ 1117, 1118. Essentially, these 
changes revised the term "chronic disability" to "qualifying 
chronic disability," and involved an expanded definition of 
"qualifying chronic disability" to include: (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 U.S.C.A. § 
1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service. Gutierrez v. Principi, 
19 Vet. App. 1 (2004). Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multi-
symptom illness include: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined. VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis. The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317. Id.

A review of the veteran's service medical records indicates 
that, in January 1986, the veteran was seen by a dietician 
for possible hyperlipidemia.  He complained of rapid 
fluctuation in his weight by as much as 5-10 pounds over a 
few days.  The dietician concluded that this did not 
represent a hyperlipidemia and that "the biggest problem 
lies in [the veteran's] overconcern" and that the veteran 
was "almost paranoid" in his concern with his body 
functions.

On outpatient treatment in February 1986, the veteran 
requested a consultation on his cholesterol level.  The 
impressions included questionable hyperlipidemia.  The 
veteran denied all relevant medical history on a periodic 
physical examination in June 1986.  Clinical evaluation was 
completely normal.  

On outpatient basis in December 1, 1986, he complained of 
severe headaches that had lasted for 4 days.  Objective 
examination showed that he complained of pain.  The 
impressions included questionable encephalopathy.  Later that 
same day, the veteran was seen for complained of nausea and 
severe headaches that had lasted for several days.  The 
impression was moderately severe muscle contraction 
headaches.

He denied all medical history at a quadrennial physical 
examination in August 1989.  Clinical evaluation was 
completely normal except for a post-inflammatory 
hyperpigmentation of both arms, scars on the left hand and 
right shoulder, and an elevated cholesterol.

The post-service medical evidence shows that, in 1994, the 
veteran complained of and was treated for gastrointestinal 
complaints.  Following outpatient treatment in January 1994, 
the assessment was probable irritable bowel syndrome and 
rule-out gallstones.  Following outpatient treatment in April 
1994, the impression was possible peptic ulcer disease.

VA chest x-ray in November 1996 showed no signs of active 
cardiopulmonary disease.

The veteran received multiple VA examinations in April 2002.  
His complaints included recurrent boils and skin problems, 
abnormal weight loss, chronic fatigue, multiple joint pain, 
respiratory and gastrointestinal problems, cardiovascular 
problems.  The VA examiner reviewed the veteran's claims file 
prior to each examination.  The veteran's history included 
recurrent boils and skin problems beginning in 1991, 
headaches in the occipital area of the scalp radiating to the 
front with associated blurred vision, heart arrhythmia, some 
dyspnea, intermittent chest pain, elevated cholesterol, 
irritable bowel syndrome with some associated abdominal pain, 
problems with his wrists, chronic fatigue after returning 
from active service in Operation Desert Storm, and an anal 
fistula and perianal or perirectal pain.  The veteran denied 
any periods of flare-ups of joint pain or episodes of 
dislocation or recurrent subluxation.  Physical examination 
showed no changes compatible with pulmonary hypertension, 
right ventricular hypertrophy, cor pulmonale, no residuals of 
pulmonary embolism or respiratory failure, no objective 
evidence of painful joint motion, edema, effusion, or 
instability, minimal functional limitational loss due to 
joint pain, a quiet abdomen with no organomegaly or 
tenderness, a regular heart rate and rhythm with no murmurs, 
gallops, or rubs, a keloid formation over the anterior chest.  
Anorectal examination revealed no significant findings.  
Chest x-rays showed no cardiac or pulmonary disease.  X-rays 
of the shoulders, wrists, and knees showed no joint or bony 
lesions.  The diagnoses included a stable anal fistula with 
no residuals, no residuals of a respiratory disorder, 
multiple joint pain, chronic fatigue, recurrent boils of the 
skin, or gastrointestinal problems, arteriosclerotic heart 
disease, hypercholesterolemia, and stable chronic headaches.

In July 2002, the veteran informed VA that he had been 
treated for his symptoms at Dobbins Air Force Base.  In 
response to a request from the RO for records, Dobbins Air 
Force Base notified VA in September 2002 that no records were 
available for the veteran from this facility.

VA chest x-rays in April 2002 and in October and November 
2005 all showed no acute lung disease.

On VA examination in July 2006, conducted pursuant to the 
February 2006 Remand, the veteran complained of multiple 
arthralgias, a history of headaches, problems with chronic 
fatigue, a "respiratory disorder", a history of 
gastroesophageal reflux, a history of weight fluctuations, 
skin problems, disordered sleep, and a history of heart 
palpitations and an accelerated heart rate.  He reported 
periodic loose stools, an occasional rectal discharge, and 
daily burning in his stomach and daily mid-abdominal pain.  
The veteran's claims file and electronic medical records were 
reviewed.  Physical examination showed no evidence of a skin 
dermatitis, a regular heart rate and rhythm without murmur or 
gallop, a soft abdomen with mild tenderness to the right 
upper quadrant with no guarding or rebound, fecal soiling in 
the perirectal area, a minute anal fissure that was not well-
visualized, wrist tenderness to the dorsal joint line 
bilaterally, nil to mild fatigue, weakness, or lack of 
endurance on repetitive testing of the wrists and ankles, and 
mild fatigue, weakness, and lack of endurance with repetitive 
testing of his knees.  An upper gastrointestinal series 
showed a sliding hiatal hernia and gastroesophageal reflux up 
to the distal 1/3 of the esophagus without evidence of 
chronic peptic esophagitis and was otherwise normal.  X-rays 
of the wrists and ankles were normal.  X-rays of the knees 
showed degenerative joint disease.  The VA examiner stated 
that there was no objective evidence of a skin disorder on 
examination.  He concluded that there was no nexus between 
any of the veteran's claimed disabilities and active service 
and that the veteran's multiple diagnoses and symptoms were 
likely attributable to heredity and the aging process.  The 
assessment included weight gain of unknown etiology, muscle 
contraction headaches, generalized fatigue of unknown 
etiology, nocturnal episodes of dyspnea of unknown etiology, 
dermatitis not seen on examination, gastroesophageal reflux 
with hiatal hernia, no evidence of arrhythmia on examination, 
sleep disturbance secondary to night terrors, bilateral wrist 
and ankle arthralgias of unknown etiology, and bilateral knee 
degenerative joint disease.

The veteran again received multiple VA examinations in 
November 2006.  The VA examiner reviewed the veteran's claims 
file, including his service medical records, prior to these 
examinations.  The veteran complained of a hiatal hernia for 
about 10 years, an accelerated heart rate, and multiple joint 
pains since 1991.  Physical examination showed clear skin 
without any skin lesions or rash noted.  X-rays showed 
degenerative joint disease of the knees; X-rays of the ankles 
and wrists were normal.  Following pulmonary function 
testing, the impression was minimal obstructive lung defect 
that was not related to active service.  The VA examiner 
concluded that the veteran's current diagnoses of mild 
degenerative joint disease of the knees and mild 
epicondylitis of the elbows were not related to active 
service.  This examiner also concluded that the veteran had 
no respiratory disorder, skin disorder, or cardiovascular 
disorder that could be related to active service.  This 
examiner concluded further that the veteran had muscle 
tension headaches "just like any other normal person does" 
and was only very minimally impaired by this condition.  
Finally, the VA examiner concluded that the veteran did not 
have any undiagnosed illnesses.  The diagnoses included 
gastroesophageal reflux disease (GERD), hyperlipidemia, mild 
degenerative joint disease of the knees, mild epicondylitis 
of the elbows, muscle tension headaches, no skin disorder, a 
history of weight gain, a history of insomnia.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for a 
skin disorder, to include recurrent boils; abnormal 
fluctuations in body weight; headaches; chronic fatigue; 
multiple joint pain; respiratory disorder; gastrointestinal 
disorder; cardiovascular disorder; and sleep disturbance, 
each to include as due to an undiagnosed illness.  The 
evidence does not establish service connection for any of 
these claimed disabilities on a direct basis because there is 
no competent medical evidence, including a medical nexus 
opinion, linking any of these complaints to an incident of or 
finding recorded during active service.  And, as noted above, 
multiple VA examiners concluded in April 2002 and in July and 
November 2006 that none of the veteran's complaints of a skin 
disorder, to include recurrent boils, abnormal fluctuations 
in body weight, headaches, chronic fatigue, multiple joint 
pain, respiratory disorder, gastrointestinal disorder, 
cardiovascular disorder, and sleep disturbance were related 
to active service.  Further, the Board notes that there is no 
objective medical evidence that the veteran currently 
experiences any disability as a result of his claimed skin 
disorder, to include recurrent boils, chronic fatigue, 
cardiovascular disorder, or sleep disturbance that could be 
related to an incident of or finding recorded during active 
service.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.

Service connection under 38 C.F.R. § 3.317 also is precluded 
for the veteran's claimed skin disorder, to include recurrent 
boils, abnormal fluctuations in body weight, headaches, 
chronic fatigue, multiple joint pain, respiratory disorder; 
gastrointestinal disorder, cardiovascular disorder, and sleep 
disturbance.  Each of these symptoms or complaints have been 
attributed to known clinical diagnoses.  VAOPGCPREC 8-98 
(Aug. 3, 1998).  The Board recognizes that, in July 2006, the 
VA examiner attributed the veteran's claimed weight gain, 
generalized fatigue, nocturnal episodes of dyspnea, and 
bilateral wrist and ankle arthralgias to unknown etiology.  
However, this VA examiner also determined that there was no 
nexus between any of the veteran's claimed disabilities and 
active service and that the veteran's multiple diagnoses and 
symptoms were likely attributable to heredity and the aging 
process.  Thus, even if the VA examiner's July 2006 opinion 
is viewed in the light most favorable to the veteran, it does 
not establish service connection for any of the veteran's 
claimed disabilities as due to an undiagnosed illness.

Additional evidence in support of the veteran's claims are 
his own lay assertions and August 2004 Travel Board hearing 
testimony.  As a lay person, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).


ORDER

Entitlement to service connection for a skin disorder, to 
include recurrent boils; abnormal fluctuations in body 
weight; headaches; chronic fatigue; multiple joint pain; 
respiratory disorder; gastrointestinal disorder; 
cardiovascular disorder; and sleep disturbance, each to 
include as due to an undiagnosed illness, is denied.



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


